                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. William Brent Gilmore                                             Docket No. 7:12-CR-102-lM

                               Petition for Action on Supervised Release

COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of William Brent Gilmore, who, upon an earlier plea
of guilty to Felon in Possession of Firearms, in violation of 18 U.S.C. §§ 922(g) and 924, was sentenced by
the Honorable Malcolm J. Howard, Senior U.S. District Judge, on April 11, 2013, to the custody of the
Bureau of Prisons for a term of 108 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

William Brent Gilmore was released from custody on June 26, 2020, at which time the term of supervised
release commenced.

On August 26, 2020, a violation report was submitted to the court reporting a positive urinalysis. No action
was requested to give the defendant time to participate in treatment.

On April 16, 2021, a violation report was submitted to the court reporting the defendant was issued three
driving citations. The defendant was reprimanded for his actions and no action was recommended.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 11, 2021, the defendant submitted a positive urinalysis for methamphetamine and amphetamine.
The defendant admitted to the use.

On May 19, 2021, the defendant was arrested and committed the offenses of Driving While Impaired,
Driving While License Revoked Impaired Revocation, and Improper Use Dealer Plates (21CR053739), in
New Hanover County, North Carolina.

The defendant was reprimanded for his continued noncompliance. Cognitive interventions were utilized to
promote improved decision making. To address this noncompliance, it is recommended that 90-days of
location monitoring be imposed.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       90 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.
       The defendant must pay all costs of the program.

Except as herein modified, the judgment shall remain in full force and effect.
                                                                     i
                                                                             ,!)
 William Brent Gilmore                                                       p
 Docket No. 7:12-CR-102-lM
 Petition For Action
 Page2
                                                                             ,
 Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                    is true and correct.


 Isl David W. Leake                                 Isl Cierra M. Wallace
 David W. Leake                                     Cierra M. Wallace
 Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                    414 Chestnut Street, Suite 102
                                                    Wilmington, NC 28401-4290
                                                    Phone: 910-679-2034
                                                    Executed On: May 26, 2021

                                   ~RDER OF THE COURT

 Considered and ordered this
~ of the
                               2'1
             records in the above case .
                                           day of   /1/\tr •             , 2021, and ordered filed and made


. ;,(,~/         ~    IY1tJ.Vd"~
 Richard E. Myers II
 Chief U.S. District Judge
